Citation Nr: 0112469	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  98-08 076	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2. Entitlement to a compensable rating for bilateral vitreal 
retinal adhesions with retinal degeneration.

3. Entitlement to an increased rating for residuals of a left 
fibula fracture, currently evaluated as 10% disabling.
  
4. The propriety of the initial 10% rating assigned for 
lumbosacral strain.

  
REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
February 1993.  This appeal originally arose from an August 
1997 rating action that denied compensable ratings for a 
bilateral eye disorder and for residuals of a left fibula 
fracture, and a January 1998 rating action that denied 
service connection for hypertension.  By rating action of 
April 1998, the RO granted service connection for lumbosacral 
strain and assigned an initial 10% rating therefor; the 
veteran appeals the 10% rating as inadequate.  By rating 
action of January 1999, the RO granted an increased rating 
from 0% to 10% for residuals of a left fibula fracture; the 
veteran appeals the 10% rating as inadequate.

The issues of service connection for hypertension and the 
propriety of the initial 10% rating assigned for lumbosacral 
strain are the subject of the REMAND section of this 
decision, below.  


FINDINGS OF FACT

1. The veteran's residuals of a left fibula fracture are 
manifested by complaints of left ankle pain, with clinical 
findings consistently showing no swelling, tenderness, 
deformities, limitation of motion, or neurological 
deficits of the left ankle on recent VA examinations, and 
are productive of no more than slight left ankle 
disability.  


2. The veteran's bilateral vitreal retinal adhesions with 
retinal degeneration are manifested by corrected visual 
acuity of 20/16 at distance in both eyes, and near 
corrected visual acuity of 20/25 on the right and 20/20 on 
the left, without active pathology shown on recent VA 
examination.  


CONCLUSIONS OF LAW

1. The veteran's residuals of a fracture of the left fibula 
are not more than 10% disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1. 4.2, 4.7, 4.10, 4.40, 4.45, Code 5262 
(2000).

2. The schedular criteria for a compensable rating for 
bilateral vitreal retinal adhesions with retinal 
degeneration are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.84a, 
Codes 6008, 6079 (2000).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the service medical records discloses that the 
veteran sustained a non-displaced fracture of the left distal 
fibula in January 1988 after a motor vehicle accident.  In 
May 1992, the suffered a human bite involving the right eye.    

Post service, the veteran reported left leg and ankle pain on 
VA examination of May 1993.  The diagnoses included bilateral 
vitreal retinal adhesions with retinal degeneration.  

On VA orthopedic examination of June 1997, it was noted that 
the veteran had fractured his left fibula just proximal to 
the ankle after a motor vehicle accident during service.  On 
current examination, the veteran had pain in the left ankle 
around the lateral malleolus when supporting himself on his 
left foot.  Gait was normal, and his feet pointed forward.  
They were neither splayed outward nor deviated inward.  Deep 
tendon reflexes were normal at the knees and ankles, and he 
had normal sensation in all the dermatomes.  Examination of 
the left ankle revealed no soft tissue swelling or 
deformities, including the fibula.  The lateral malleolus was 
normal and without tenderness.  Range of motion testing 
showed dorsiflexion to 20 degrees bilaterally, plantar 
flexion to 45 degrees bilaterally, inversion to 20 degrees 
bilaterally, and eversion 10 degrees bilaterally.  The 
diagnoses included status post left fibula fracture with 
chronic pain and normal range of motion.  

On VA neurological examination of June 1997, the veteran 
complained of chronic pain which was mainly centered over the 
left ankle joint involving the calf.  He also reported a 
periodic inward flexion contracture of the left foot which 
was uncomfortable when ambulating.  On examination, reflexes 
were 1+ throughout, with no obvious weakness or sensory loss.  
He slightly favored the left foot when ambulating.  The 
impression was left leg pain secondary to left fibula 
fracture.  

On VA eye examination of June 1997, the veteran complained of 
difficulty focusing and occasional blurring associated with 
frontal headaches.  He reported a history of retinal 
detachment in his left eye with no photopsia symptoms.  On 
examination, corrected visual acuity at distance was 20/16 in 
both eyes.  Near corrected visual acuity was 20/25 on the 
right and 20/20 on the left.  Pupillary testing and 
extraocular motilities were unremarkable, and no diplopia was 
reported.  Goldman's equivalent visual field testing was 
essentially full, bilaterally.  Slit lamp evaluation revealed 
inferior arcus of the cornea in both eyes.  Intraocular 
pressures were normal.  Dilated fundus examination revealed 
healthy optic nerves and macula in both eyes.  Peripheral 
retinal evaluation revealed an area of white without pressure 
and a vitreal retinal adhesion, both temporally, in the right 
eye.  In the left eye there was an area of lattice 
degeneration superiorly with no breaks or holes.  The 
diagnoses were pseudomyopia with accommodative excess in both 
eyes with symptoms of asthenopia; corneal arcus in both eyes; 
and lattice degeneration without breaks superiorly in the 
left eye and white without pressure temporally in the right 
eye.  

Numerous VA inpatient and outpatient medical records 
developed from 1997 to December 1999 show regular treatment 
of the veteran primarily for psychiatric complaints with a 
long-standing history of alcohol abuse.  In September 1997, 
he was noted to be performing much heavy lifting in his job, 
and he rode a bicycle for 30 miles per day.  He was also 
noted to be a distance runner, and he ran every morning.  
November 1997 X-rays of the left knee revealed no fracture, 
dislocation or effusion.  In February 1998, it was noted that 
the veteran had been unable to run since he hurt his right 
knee in an on-the-job injury several months ago.  Gait was 
normal in August.  In November, the veteran complained of 
dizziness and difficulty seeing things, and stated that 
visual disturbances caused him to bump into things. On 
neurological examination, left ankle reflexes were 2+, and 
motor strength was 5/5.  Gait, tandem gait, and pivot turning 
were normal.  The veteran had no problem with balance or 
coordination, and he did not appear to be dizzy.  It was felt 
that his problems were probably psychosomatic.  

On VA orthopedic examination of February 2000, the veteran's 
chief complaints included chronic pain in the left lower leg.  
On physical examination, gait was normal and posture erect.  
Deep tendon reflexes at the knees and ankle were normal, and 
there was normal sensation to touch in all the dermatomes of 
the legs and feet.  The left leg was without bony 
abnormality.  No varus or valgus angulation was shown.  There 
was no soft tissue swelling or joint fluid accumulation.  The 
left lower leg was without palpable abnormalities.  Range of 
motion of the left ankle was normal in all directions.  The 
diagnoses included status post left fibular fracture with 
post-fracture subjective complaints.  

II.  Analysis

The veteran contends that his service-connected left leg and 
bilateral eye disabilities warrant higher evaluations that 
those currently assigned.  The Board of Veterans Appeals 
(Board) finds that the RO has properly developed the evidence 
with respect to these two issues, and there is no further VA 
duty to notify or assist the veteran in developing facts 
pertinent to these claims under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this regard, the Board notes that the 
veteran and his representative have been furnished an 
appropriate Statement of the Case (SOC) and Supplemental SOCs 
(SSOCs) during the pendency of the appeals, by virtue of 
which they were given notice of the information and evidence 
necessary to substantiate the claims.  Moreover, the Board 
finds that the RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, and it 
appears that all such evidence has been obtained and 
associated with the claims folder.  Lastly, VA examinations 
of the pertinent disabilities were conducted, reports of 
which are of record, and the Board finds that they contain 
adequate clinical findings and medical conclusions to 
equitably adjudicate these claims.   

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  An Increased Rating for Residuals of a Left Fibula 
Fracture

Under the applicable criteria, malunion of the tibia and 
fibula of either lower extremity warrants a 10% rating when 
the disability results in slight knee or ankle disability.  A 
20% rating requires that the malunion produce moderate knee 
or ankle disability.  38 C.F.R. Part 4, Diagnostic Code 5262.  

Moderate limitation of motion of either ankle warrants a 10% 
rating.  A 20% rating requires marked limitation of motion.  
38 C.F.R. Part 4, Diagnostic Code 5271.  A 20% rating is also 
warranted for ankylosis of either ankle if it is fixed in 
plantar flexion at an angle of less than 30 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5270.

In this case, the veteran's residuals of a left fibula 
fracture are currently rated 10% disabling.  The VA 
examinations conducted in 1997 and 2000 and interim VA 
outpatient records variously and consistently show no 
swelling, tenderness, deformities, limitation of motion, or 
neurological deficits of the left ankle.  Given the normal 
range of motion of the ankle, a rating in excess of 20% is 
not warranted under either Diagnostic Code 5271 or 5270.  
While the veteran has reported subjective discomfort and 
complaints of pain in the left ankle and lower leg, the 
evidence as a whole does not show more than slight left ankle 
disability as a result of the left fibula fracture such as to 
warrant a rating in excess of the currently-assigned 10% 
under Code 5262, even considering the effects of pain on 
movement.  DeLuca v. Brown,  8 Vet. App. 202 (1995).  In this 
regard, the Board notes that left lower extremity gait has 
been consistently normal on periodic evaluations over the 
years from 1997 to 2000, left ankle motor strength was normal 
in November 1998, and the veteran was noted to be riding a 
bicycle for 30 miles per day and distance running every 
morning until an on-the-job injury to a non-service-connected 
right knee curtailed his running in approximately late 1997.  
No limitations of function attributable to a non-service-
connected right knee disability may be considered in 
evaluating the service-connected left lower extremity 
disorder.  In view of the consistent clinical findings 
pertaining to the left lower extremity noted above, the 
medical history developed on examinations, and the February 
2000 VA examiner's conclusion that the veteran's left lower 
leg was without palpable abnormalities, the Board finds that 
the veteran's residual left ankle disability does not 
demonstrate more or less movement than normal, weakened 
movement, excess fatigability, or incoordination such as to 
warrant compensation for additional functional loss 
consistent with the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca.      

As the preponderance of the evidence is against the claim for 
a rating in excess of 10% for residuals of a left fibula 
fracture, the benefit-of-the-doubt rule is inapplicable, and 
the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

B.  A Compensable Rating for a Bilateral Eye Disorder

In this case, the veteran's service-connected bilateral eye 
disorder, vitreal retinal adhesions with retinal 
degeneration, is currently assigned a noncompensable rating.  
Under the applicable criteria, such disease of the eye, in 
chronic form, is to be rated from 10% to 100% for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10% 
during continuance of active pathology.  The minimum rating 
during active pathology is 10%.  38 C.F.R. § 4.84a, 
Diagnostic Code 6008.  

Corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable rating when corrected visual acuity in the 
other eye is also 20/40 (6/21).  38 C.F.R. Part 4, Code 6079.  
Corrected visual acuity of 20/50 (6/15) in one eye warrants a 
10% rating when corrected visual acuity in the other eye is 
either 20/40 (6/12) or 20/50 (6/15).  38 C.F.R. Part 4, 
Diagnostic Codes 6079 and 6078.  Corrected visual acuity of 
20/70 (6/21) or 20/100 (6/30) in one eye warrants a 10% 
rating when corrected visual acuity in the other eye is 20/40 
(6/12).  38 C.F.R. Part 4, Code 6079.      

In view of the veteran's report of no photopsia symptoms on 
the most recent VA eye examination in June 1997, together 
with the clinical findings including corrected visual acuity 
at distance of 20/16 in both eyes, near corrected visual 
acuity of 20/25 on the right and 20/20 on the left, and no 
visual field deficit, the Board finds that a compensable 
rating for bilateral vitreal retinal adhesions with retinal 
degeneration is not warranted, as the criteria for a 10% 
rating under any applicable Diagnostic Code, cited above, has 
not been shown.  The Board notes that a noncompensable rating 
is specifically provided by Diagnostic Code 6079 for the 
degree of impairment of the veteran's visual acuity as 
recorded on VA examination of June 1997, as his corrected 
visual acuity is better than 20/40 in each eye.  Numerous 
subsequent VA treatment records from 1997 to 2000 are 
negative for complaints or findings attributable to the 
veteran's service-connected eye disorder.  Competent medical 
authority concluded that his various complaints including 
visual disturbances in November 1998 were psychosomatic, not 
manifestations of an organic eye disease.  No other evidence 
in the record shows a more severe loss of visual acuity or 
visual field impairment than that objectively demonstrated on 
VA examination of June 1997.  Neither does the evidence 
indicate active pathology to warrant a minimum rating of 10%.  

As the preponderance of the evidence is against the claim for 
a compensable rating for bilateral vitreal adhesions with 
retinal degeneration, the benefit-of-the-doubt rule does not 
apply, and the appeal must be denied.  See Gilbert, supra.  


ORDER

An increased rating for residuals of a left fibula fracture 
is denied.  A compensable rating for bilateral vitreal 
retinal adhesions with retinal degeneration is denied.  


REMAND
 
With respect to the issues of service connection for 
hypertension and the propriety of the initial 10% rating 
assigned for lumbosacral strain, the Board finds that further 
development is necessary prior to appellate consideration of 
these appeals.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On 9 November 
2000, the President of the U.S. signed the VCAA into law.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the U.S. Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. 6 November 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well-grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the VCAA, 
the VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  Id.  This should 
include consideration of whether any additional notification 
or development action is required under the VCAA.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

With respect to the claim for an increased rating for 
lumbosacral strain, the Board notes that June 1997 VA X-rays 
of the lumbar spine revealed degenerative spurs, and July 
1997 VA magnetic resonance imaging (MRI) reflected minor 
degenerative changes within the L5-S1 disc space.  Range of 
motion testing of the lumbar spine on VA examination of June 
1997 showed forward flexion to 60 degrees and backward 
extension to 10 degrees, with lateral flexion to 15 degrees 
bilaterally and rotation to 25 degrees bilaterally.  During 
the February 2000 VA examination, the veteran demonstrated 
normal range of motion of the lumbosacral spine.  On that 
record, the Board finds that an additional VA examination is 
required to attempt to clarify the relationship, if any, 
between the low back degenerative changes and the veteran's 
service-connected low back disorder, and to obtain additional 
medical comments with respect to the veteran's functional 
loss as contemplated by DeLuca and 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2000).   

Inasmuch as the issue of a rating in excess of 10% for 
lumbosacral strain involves an appeal from the rating action 
which granted service connection for that disorder and 
assigned that initial percentage disability rating, 
consideration must be given to whether different percentage 
ratings should be assigned for different periods of time 
based on the facts found (i.e., "staged ratings").  
Fenderson v. West, 12 Vet. App. 119 (1999).  

With respect to the claim for service connection for 
hypertension, a review of the service medical records 
discloses that a blood pressure reading of 142/99 was 
recorded in May 1992.  Post service, a blood pressure reading 
of 120/90 was recorded on VA examination of May 1993.  The 
veteran stated that his blood pressure used to rise and fall 
from time to time and wasn't considered high enough to treat.  
VA outpatient records of April 1998 show that a blood 
pressure reading of 135/90 was recorded.  In August, the 
veteran's complaints included dizziness, and blood pressure 
readings of 134/86, 142/104 and 136/98 were recorded.  In 
November, the veteran complained of dizziness and difficulty 
seeing things, and stated that visual disturbances caused him 
to bump into things.  Blood pressure readings of 142/74, 
110/82, and 114/90 were recorded.  It was felt that his 
problems were probably psychosomatic.  In March 1999, blood 
pressure readings of 152/91, 152/93, and 140/110 were 
recorded.  In August, a blood pressure reading of 139/84 was 
recorded.

The veteran contends that he was told that he had high blood 
pressure during service, and the Board notes that an elevated 
blood pressure reading was recorded on at least one occasion 
during service.  However, no service entrance or separation 
physical examination reports are currently of record, and the 
Board finds that additional efforts should be made to obtain 
such additional important service medical records.  The Board 
also finds that a current, comprehensive VA cardiovascular 
examination should be conducted to determine the current 
nature and etiology of any current cardiovascular disease.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Lastly, recent 
records of pertinent medical treatment of the veteran should 
be obtained and associated with the claims folder, to 
specifically include any records from VA medical facilities.  
Accordingly, the case is REMANDED to the RO for the following 
action:


1. The RO must review the claims folder and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the VCAA (to 
be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2. The RO should contact the National 
Personnel Records Center and any 
pertinent military records repository 
which may contain the veteran's 
service medical records, and attempt 
to secure additional service medical 
records including reports of the 
veteran's entrance and separation 
physical examinations.  All records 
obtained and all responses from the 
records repositories should be 
associated with the claims folder.

3. The RO should request the veteran to 
furnish the names and addresses of, 
and dates of treatment by, all 
providers of medical treatment for 
hypertension and low back problems 
from 1993 to the present time.  He 
should be requested to sign 
appropriate forms authorizing the 
release to the VA of any records of 
treatment by non-VA providers.  
Thereafter, the RO should obtain 
copies of all such records and 
associate them, as well as all 
responses from the providers, with the 
claims folder.


4. After the abovementioned development 
has been completed, the RO should 
afford the veteran a special VA 
orthopedic examination to determine 
the nature and degree of severity of 
all low back disorders.  The claims 
folder and a copy of this Remand Order 
must be furnished to and reviewed by 
the examining physician prior to the 
examination, and he must comment for 
the record that such have been 
reviewed.  Such tests as the examining 
physician deems necessary, including 
X-rays, should be performed.  All 
clinical findings should be set forth 
in detail, to include range of motion 
testing of the low back specified in 
degrees.  The examiner should render 
opinions for the record as to (a) 
whether it is at least as likely as 
not that any degenerative changes 
affecting the veteran's low back are a 
component of his service-connected low 
back disability, and (b) if  not, 
whether it is possible to disassociate 
the veteran's low back symptomatology 
and limitation of motion attributable 
to the service-connected disorder from 
that which is non-service-connected.  
The clinical findings and reasons upon 
which the opinion(s) are based should 
be clearly set forth.  The examiner 
should also review the veteran's 
medical and employment history, and 
comment on the effects of his service-
connected back disability upon his 
ordinary activity and on how it 
impairs him functionally, particularly 
in the work-place, specifically 
addressing the matter of the degree of 
functional loss, if any, resulting 
from pain on undertaking motion, 
weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  The clinical findings and 
reasons upon which the comments are 
based should be clearly set forth.
  
5. The RO should afford the veteran a 
special VA cardiovascular examination 
to ascertain the nature and etiology 
of any cardiovascular disease, 
including hypertension.  The claims 
folder and a copy of this Remand Order 
must be furnished to and reviewed by 
the examining physician prior to the 
examination, and he must comment for 
the record that such have been 
reviewed.  Such tests as the examining 
physician deems necessary should be 
performed.  Based on examination 
findings, historical records, and 
medical principles, the examiner 
should render an opinion for the 
record as to whether it is at least as 
likely as not that any current 
cardiovascular disease, including 
hypertension, had its onset in 
service.  The clinical findings and 
reasons upon which the opinion is 
based should be clearly set forth.

6. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed, 
including all notification and 
development required by the VCAA, and 
the provision of the requested medical 
comments and opinions.  Supplemental 
development should be undertaken to 
cure any deficiencies.

7. Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for hypertension and an 
increased rating for a low back 
disability.  With respect to the 
increased rating claim, the RO should 
consider the propriety of assigning 
staged ratings as contemplated by 
Fenderson.  

If the benefits sought on appeal have not been granted, the 
veteran and his representative should be furnished an 
appropriate SSOC which contains notice of all relevant 
actions taken on the claims, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues on appeal.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

 

